Exhibit 10.4
First Amendment to the
Employment Agreement for Christopher Buchholz
As Amended and Restated as of January 1, 2009
     THIS FIRST AMENDMENT to the Employment Agreement by and among Rockville
Financial, Inc. and Rockville Bank (collectively, the “Bank”) and Christopher
Buchholz (“Executive”) as amended and restated as of January 1, 2009 (the
“Agreement”) shall become effective as of April 13, 2009.
     WHEREAS, the Bank and Executive entered into the Agreement effective as of
June 5, 2006 and amended and restated the Agreement effective as of January 1,
2009; and
     WHEREAS, the Bank and Executive desire to amend the Agreement effective as
of April 13, 2009 to eliminate the evergreen nature of the term of the Agreement
and in consideration therefor to fully vest Executive in his retirement benefit
under the Agreement; and
     WHEREAS, Executive by his signature hereto agrees that such modification
shall not give rise to a “Good Reason” basis for terminating his employment
pursuant to the terms of the Agreement.
     NOW, THEREFORE, in consideration of the foregoing, the Bank and Executive
hereby agree as follows:

  1.   Section 2 of the Agreement is amended to read in its entirety as follows:
        “The term of employment of Executive under this Agreement (the “Term”)
shall be the period commencing on the Effective Date and ending on December 31,
2009 and any period of extension thereof in accordance with this Section 2,
except that the Term will end at a date, prior to the end of such period or
extension thereof, specified in Section 6 or 7 in the event of termination of
Executive’s employment. The Term, if not previously ended, shall be extended by
one additional year (added to the end of the Term) first on December 31, 2009
(extending the Term to December 31, 2010) and on each succeeding December 31st
thereafter (a “December 31st extension date”) but only in the event the Bank
serves written notice in accordance with Section 12(d) upon Executive at least
60 days preceding December 31, 2009 extending the Term to December 31, 2010 and
thereafter at least 60 days preceding a December 31st extension date, in which
case the Term shall be extended to the next succeeding December 31st, subject to
earlier termination of Executive’s employment and earlier termination of the
Term in accordance with Section 6 or 7. The foregoing notwithstanding, in the
event there occurs a Potential Change in Control during the Term, the Term shall
be extended automatically until the day after the earlier of: (a) the second
anniversary of the date the Change in Control is consummated; or (b) the date
the Change in Control contemplated by the Potential Change in Control is fully
and finally abandoned.”

 



--------------------------------------------------------------------------------



 



  2.   Section 5(b)(v) of the Agreement is amended to read in its entirety as
follows:         “Executive will be entitled to payment of a retirement benefit
(the “Retirement Benefit”) equal to $40,000 per year (subject to reduction as
provided herein below) for a period of 20 years, commencing on the first day of
the month coinciding with or immediately following the later of his attainment
of age 60 or termination of service with the Bank, subject to the provisions of
Section 7(g) (relating to the six-month delay in payment of certain benefits to
Specified Employees as required by Section 409A of the Code). In the event that
Executive’s service with the Bank shall be terminated prior to his attainment of
age 60 for any reason other than death as provided in Section 6(b), Disability
as provided in Section 6(c), termination by the Bank without Cause as provided
in Sections 7(c) and (e), or termination by Executive for Good Reason as
provided in Sections 7(d) and (f), such $40,000 annual Retirement Benefit shall
be reduced at a rate of five percent per year for each 12-month period or
portion thereof that Executive’s termination of service with the Bank precedes
his attainment of age 65, with any pro rata reduction for periods of fewer than
12 months to be determined by disregarding any partial months. Such Retirement
Benefit shall be payable to Executive in equal monthly installments on the first
day of each month following the later of his attainment of age 60 or termination
of service with the Bank, subject to the provisions of Section 7(g), for a total
of 240 monthly payments. In the event of Executive’s death prior to the
commencement of payment of such Retirement Benefit, Executive’s beneficiary (the
“Beneficiary”), designated on such form as the Bank may provide, shall be
entitled to receive the Retirement Benefit that would otherwise have been
provided to Executive pursuant to this Section 5(b)(v). In the event of the
death of Executive after the commencement of payment of the Retirement Benefit,
payment shall continue to be made to Executive’s Beneficiary in an amount equal
to the annual benefit that Executive was receiving at the time of death until
such annual Retirement Benefit shall have been paid to Executive and his
Beneficiary for a total period of 20 years. Monthly installments shall cease to
be paid after 240 months of installments have been paid to Executive, his
Beneficiary or both. Anything in this Agreement to the contrary notwithstanding,
if Executive’s employment is terminated for Cause as provided in Section 7(a) of
this Agreement, the Retirement Benefit otherwise payable in accordance with this
Section 5(b)(v) shall be forfeited. If Executive or his Beneficiary has received
any monthly installments of the Retirement Benefit and it is subsequently
determined that Executive was terminated for Cause as provided in Section 7(a),
then the monthly installments previously paid shall be returned by Executive or
his Beneficiary, as the case may be, to the Bank, and no further monthly
installments shall be payable under this Agreement. In the event that
Executive’s employment is terminated by the Bank without Cause within two years
after a Change in Control as provided in Section 7(e) of this Agreement or is
terminated by Executive for Good Reason within two years after a Change in
Control as provided in Section 7(f) of this Agreement, payment of the Retirement
Benefit provided under this Section 5(b)(v) shall begin on the first day of the
month coinciding with or immediately following Executive’s termination, subject
to Section 7(g), regardless of whether Executive shall have attained age 60. The

 



--------------------------------------------------------------------------------



 



      Retirement Benefit payable pursuant to this Section 5(b)(v) shall not be
funded and shall not be subject in any manner to alienation, transfer or
assignment by Executive. Executive shall have only the right of an unsecured
general creditor of the Bank and the Company for the Retirement Benefit provided
pursuant to this Section 5(b)(v).”     3.   The third sentence of Section 7(c)
of the Agreement is deleted.     4.   The third sentence of Section 7(e) of the
Agreement is deleted.     5.   Section 8(e)(vii) of the Agreement is deleted and
Section 8(e)(viii) is renumbered accordingly.

  IN WITNESS WHEREOF, Executive has hereunto set his hand and the Bank has
caused this instrument to be duly executed as of the                     day of
                    , 2009.

                  ROCKVILLE BANK    
 
           
 
  By:                  
 
      Name:    
 
      Title:    
 
                ROCKVILLE FINANCIAL, INC.    
 
           
 
  By:                  
 
      Name:    
 
      Title:    
 
                          Christopher Buchholz    

 